UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November19, 2012 COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 1-34240 33-0846191 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1921 E. Alton Avenue, Santa Ana, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 567-1234 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note. This Current Report on Form 8-K/A updates information provided in the Current Report on Form 8-K dated November19, 2012, relating to disclosures made, under Item 5.07, Submission of Matters to a Vote of Security Holders, with respect to the results of the voting at the Annual Meeting of Stockholders (the “Annual Meeting”) of Collectors Universe, Inc. (the “Company”) held on November19, 2012. Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting, the Company’s stockholders were asked to cast a non-binding advisory vote as to whether future advisory votes on executive compensation should be held annually, once every two years or once every three years.As previously reported, the outcome of that vote was as follows: Shares Voted: For Every Year For Every Two Years For Every Three Years Abstain Number of Shares Percent of Shares Voted % In light of these voting results and other factors, the Company’s Board of Directors, at its February27, 2013 meeting, decided that advisory votes on the compensation of our named executive officers will be held annually until such time as the Board of Directors may decide to hold another stockholder advisory vote on the frequency of advisory votes on executive compensation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. COLLECTORS UNIVERSE, INC. Dated: March5, 2013 By: /s/JOSEPH J. WALLACE S-1
